Citation Nr: 0113805	
Decision Date: 05/17/01    Archive Date: 05/23/01	

DOCKET NO.  00-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from January 1977 to 
December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD), 
a psychiatric disorder other than PTSD, and residuals of a 
head injury.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's service medical records do not document any 
complaints or findings referable to a chronic acquired 
psychiatric disorder.  Medical records received in connection 
with the veteran's original claim for service connection, 
received in October 1998, show that the veteran was admitted 
to private hospitals and eventually to a VA hospital for 
treatment of injuries received in a 30-foot fall in April 
1993.  The behavior that led to the fall was attributed to 
cocaine and alcohol abuse.  There was no suicidal ideation.  
On psychiatric evaluation the clinical findings and 
information received from the veteran's mother suggested that 
he was always under the influence of drugs or alcohol when 
his behavior deteriorated and that he did not appear either 
to have a major medical disability or to be depressed.  In 
subsequent years the veteran was evaluated at various other 
facilities.  He was hospitalized at the St. Bernard Hospital 
in April 1996 because of agitation, aggressive behavior and 
depression with suicidal ideation.  A suicide attempt 7 years 
earlier was reported.  The diagnoses included schizophrenia, 
alcohol dependence and cocaine dependence.  The veteran has 
received extensive VA and private treatment for his 
psychiatric abnormality diagnosed variously as substance 
abuse, anxiety disorder, depression and a personality 
disorder.  The record does not contain a current diagnosis of 
PTSD.

The RO has denied service connection for the disabilities at 
issue on the basis that such claims were not well grounded.  
While the law in effect before enactment of the VCAA did not 
impose a VA duty to assist in the development of the evidence 
to support a claim that was not well-grounded, the RO has 
already undertaken extensive evidentiary development in this 
case.  Upon completion of the additional actions requested 
herein, the RO may proceed to make a determination as to 
whether the VCAA duty to assist has been fulfilled and 
readjudicate the claims in accordance with VAOPGCPREC 3-01 
(January 22, 2001), and any other applicable adjudicative 
guidelines.  Except with respect to the items below, the 
specifics of the development required are left to the 
discretion of the RO.  

With respect to a psychiatric disorder, including PTSD, the 
possibility that the veteran may have had severe adjustment 
problems in service is suggested by the veteran's own 
statement dated in February 2000, filed in response to a 
request for information concerning stressors for PTSD, 
wherein the veteran described various incidents relating to 
events alleged to have occurred in basic training and 
afterwards.  The veteran's service department personnel 
records might contain additional information tending to 
clarify what occurred.  In addition, it appears that the 
veteran may have been discharged from service prematurely.  
He enlisted in the Air Force Reserve in July 1976 for a 
period of 6 years but subsequently requested in January 1977 
that he be discharged from the Reserves and enlisted in the 
regular component of the Air Force for a period of 4 years.  
The current record contains no information as to why the 
enlistment was cut short other than that the veteran received 
a discharge in December 1978 under Air Force Manual "39-12," 
the provisions of which are not known.  The veteran's 
personnel file may contain information that clarifies the 
reason for the separation and is relevant to the matters on 
appeal.  

With respect to the head trauma issue, the record shows that 
the veteran received a gunshot wound of the head and neck 
before his entry into active military service.  X-rays taken 
in service showed metallic densities and fragments in the 
neck and mandible.  In April 1978 he underwent oral surgery 
to remove a metallic fragment from the mandible between teeth 
26 and 29.  No other trauma involving the head was documented 
in service records.  The veteran claims that the preservice 
head injury was aggravated by involvement in several fights 
during service, none of which are documented.  An attempt 
should be made to obtain copies of all records pertaining to 
the preservice gunshot wound for the purpose of fully 
evaluating the veteran's allegation regarding an increase in 
severity during service of residuals of the preservice 
injury.  The RO previously made an unsuccessful effort to 
obtain information from the veteran that would permit a 
procurement of records.  Another effort should be made, and 
any police reports prepared at the time of the incident 
should also be obtained.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should file a request through 
the proper channels to obtain the 
veteran's complete service department 
personnel records.

2.  The veteran should be asked to 
identify all physicians and/or hospitals 
or clinics from which he received 
treatment for a preservice gunshot wound 
to the head and all available 
documentation pertaining to such 
treatment should be obtained for the 
record.

3.  The RO should ask the veteran to 
identify the city or town where the 
preservice gun injury took place and, 
upon receipt of such information, should 
take all necessary actions to obtain a 
copy of any reports or other 
documentation in the possession of police 
or other local authorities regarding the 
incident.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any 
determination is adverse to the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claim for benefits, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



